Citation Nr: 1624388	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-27 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from October 1967 to October 1971. 

This appeal comes to the Board of Veterans Appeals  (Board) arises from rating actions by the Regional Office (RO) in Denver, Colorado, which denied service connection for chloracne.

In March 2016, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in April 2008, the RO denied a claim for service connection for chloracne. 
 
2.  The evidence received since the RO's April 2008 decision, which denied a claim for service connection for chloracne, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The Veteran's chloracne is related to his service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's April 2008 decision which denied a claim for service connection for chloracne; the claim for service connection for a chloracne is reopened.  38 U.S.C.A. § 5108 (West 2014 & Supp. 2015); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for chloracne have been met.  38 U.S.C.A. §§ 1110, 1116(f), 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The Veteran asserts that new and material evidence has been presented to reopen the claim for service connection for chloracne.  During his hearing, held in March 2016, the Veteran testified to the following: he had some acne problems prior to service.  He had active acne during service, but he was not treated for skin symptoms during service.  He was not afforded an examination upon separation from service.  He had acne within one year of separation from service.  He sought skin treatment in the 1980s, but could not afford it.  He has primarily self-treated his skin symptoms since service.  He currently has skin symptoms on areas that include his neck, back and genital areas.  

In April 2008, the RO in San Diego, California, denied a claim for service connection for chloracne.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015). 

In January 2013, the appellant applied to reopen the claim.  In April 2013, the RO in Denver, Colorado, denied the claim.  The Veteran has appealed. 

The RO's April 2013 rating decision is not entirely clear as to whether it reopened the claim, or denied it on the merits.  The August 2013 statement of the case indicates that the RO reopened the claim and denied it on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis added). 

The diseases listed at 38 C.F.R. § 3.309(e) must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy must have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

At the time of the RO's decision, the Veteran was shown to have served in Vietnam for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Specifically, his discharge (DD Form 214) stated that he served in Vietnam between December 1969 and July 1970.  

The medical evidence included the Veteran's service treatment records.  An entrance examination report dated in June 1969, showed that he was noted to have acne scars on his back.  In the associated "report of medical history," he indicated that he had a history of skin disease, and "acne" was noted.  The remainder of service treatment records did not contain any relevant complaints, findings, or diagnoses, with the exception of treatment records, dated between 1967 and 1968, which showed treatment for cyst on the coccyx/a pilonidal cyst.  The Veteran's separation examination report, dated in October 1971, showed that his skin was clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of private treatment reports which showed that in 2006, the Veteran was noted to have actinic keratosis.  

Based on the evidence submitted since April 2008, the Board finds that the claim should be reopened.  Specifically, the evidence now includes findings in VA reports of "post-auricular scarring consistent with chloracne."  See November 2012 VA report.  VA disability benefits questionnaires (DBQs), for skin diseases, and scars, dated in February 2013, both contain diagnoses of chloracne.  A statement from a private physician, B.L., M.D., dated in April 2016, shows that he states that the Veteran has post-auricular scarring consistent with chloracne.  See also associated April 2016 medical report (noting chloracne with scarring).  

This evidence is "new" in that it was not of record at the time of the last final denial of this claim in in April 2008.  It is also "material," as it relates to an unestablished fact necessary to support service connection.  Therefore, the Board concludes that new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for chloracne, and this claim is accordingly reopened.  See Shade, 24 Vet. App. at 110.

The Board further finds that service connection for chloracne is warranted.  The Veteran is shown to have served in Vietnam, and the presumptions at 38 C.F.R. §§ 3.307 and 3.309 are therefor for application.  VA and private treatment records show that the Veteran was repeatedly found to have scarring consistent with chloracne, since 2012.  With regard to the requirement under 38 C.F.R. § 3.307(a)(6)(ii) that chloracne be manifest to a compensable degree within one year after the last date on which a veteran was exposed to an herbicide agent during active military service, the Veteran has testified, and reported to VA examiners, that he had pre-existing acne symptoms that worsened during service, and that he had skin symptoms on an ongoing basis thereafter.  See e.g., February 2013 VA DBQs (noting that the Veteran reported progressive chloracne that blossomed soon after military service at age 22); November 2012 VA progress note; March 2016 hearing transcript.  The Veteran's lay testimony is competent to establish the presence of observable symptomatology, and it may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

In this case there is no basis to doubt the credibility of the Veteran's assertions that he had acne-type skin symptoms during service, and on an ongoing basis since his service, to include within one year after the last date on which the Veteran was exposed to an herbicide agent during active military service (i.e., July 1971).  See 38 C.F.R. § § 3.307, 3.309; Veteran's discharge (DD Form 214).  The most recent VA DBQs show that the Veteran has been diagnosed with chloracne, and private treatment records show that he is noted to have scarring associated with chloracne.  There is no competent opinion of record against the claim.  

On examination, he was noted to have extensive scarring of face (he has a full beard to cover scars), and his entire back and posterior neck, extending from the top of the buttocks to the scalp hairline, including the posterior shoulder areas.  They note chloracne of the chin, cheeks, nose, around ears, and posterior neck, affecting 40 percent or more of the face and neck, with chloracneiform scarring.  They include associated color photographs which show extensive scarring and skin symptoms of the head and back.  Accordingly, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for chloracne is warranted.

As the Board has granted the claim in full, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

New and material evidence to reopen the claim of service connection for chloracne is found.

Service connection for chloracne is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


